Citation Nr: 0800919	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
total right knee replacement, currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied an evaluation greater than 10 percent 
for the traumatic arthritis of the right knee, status-post 
meniscus and ligament tears.  The veteran subsequently 
perfected this appeal.

This claim was remanded for further development in March 
2004, and now returns again before the Board.  During the 
course of this appeal, he underwent a total right knee 
replacement and a 30 percent evaluation was assigned from 
August 1, 2005, following periods of temporary total ratings 
after the surgery.  

A videoconference hearing before the undersigned was held in 
July 2003.  A transcript of that hearing has been associated 
with the claims folder.  


FINDINGS OF FACT

1.  For the time period from June 1, 2002 to June 30, 2004, 
the veteran's right knee disability nearly approximated 
slight instability, and limitation of extension to 15 
degrees.

2.  For the time period from August 1, 2005, to present, the 
residuals of the total right knee replacement have been 
manifested by no instability or subluxation, and by minimal 
limitation of flexion and extension, without severe painful 
motion or weakness.




CONCLUSIONS OF LAW

1.  For the time period from June 1, 2002 to June 30, 2004, 
the criteria for a 30 percent rating for traumatic arthritis 
of the right knee, status-post meniscus and ligament tears is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5055, 5257, 5260, 5261 (2007).  

2.  For the time period from August 1, 2005, the criteria for 
an evaluation in excess of 30 percent for residuals of a 
total right knee replacement have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5055 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated March 2004 and November 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim for increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated several times in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007). Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2007).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2007).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

The veteran is currently rated as 30 percent disabled under 
Diagnostic Code 5055, which provides the rating criteria for 
the prosthetic replacement of a knee joint. Under this Code, 
for one year following implantation, the knee joint warrants 
an evaluation of 100 percent.  Thereafter, where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is warranted.  Where there are intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256, 5261 
or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2007).  The Board notes that 
this rating is only applicable to the veteran from June 2004, 
the time of his right knee replacement.  Prior to this time, 
the veteran was rated under Diagnostic Code 5010, for 
traumatic arthritis, or Diagnostic Code 5257, for instability 
or subluxation.

Diagnostic Code 5010, traumatic arthritis, directs that the 
evaluation of arthritis be conducted under Diagnostic Code 
5003, which states that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.   

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2007).  VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A noncompensable rating 
is warranted for flexion limited to 60 degrees.  A 10 percent 
rating is warranted when it is limited to 45 degrees and a 20 
percent rating is warranted when it is limited to 30 degrees.  
A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Diagnostic Codes 5256 (ankylosis of the knee) , 5258 and 5259 
(both dealing with the semilunar cartilage) and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.

The veteran could also be, and has been in the past, rated 
under 5257 for other impairment of the knee.  Under this 
code, for other impairment of the knee, recurrent subluxation 
or lateral instability, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  

Reviewing the evidence of record, a December 2001 private 
treatment record noted obvious laxity on the right with 
anterior drawer testing, but no varus or valgus instability.  
He had a mild effusion, and exquisite pain with McMurray's 
testing, particularly over the medial compartment.  A January 
2002 private treatment record noted that, while he had 
previous ACL reconstructions, he still had obvious 
instability on the right, with a markedly positive Lachman 
and drawer test, but with full flexion and extension.  There 
was minimal pain.  A January 2002 report of VA orthopedic 
consultation indicated that the veteran's right knee had no 
effusion, and only mild medial joint line tenderness.  There 
was no erythema or warmth.  He had full range of motion.  He 
had some laxity to varus stress of his right knee.  He had a 
good endpoint of his Lachman.  He had a negative posterior 
drawer sign, and was stable to valgus stress.  

Private medical records show that the veteran underwent an 
ACL reconstruction of his right knee in March 2002.  He was 
noted after that surgery to have full extension, and flexion 
to at least 90 degrees.  From March 12, 2002, to June 1, 
2002, the veteran was in receipt of a 100 percent evaluation 
to recover from this surgery.

The veteran underwent a VA examination in July 2002.  At that 
time, examination of the right knee revealed positive 
tenderness with varus, but not valgus, stress.  There was no 
evidence of ligamentous laxity.  Extension was to 0 degrees, 
with flexion of 55 degrees.  Passive flexion demonstrated 
significant pain.

An August 2002 report of VA orthopedic consultation indicated 
that the veteran had range of motion of 0 to 90 degrees of 
the right knee, with a moderate to large size effusion.  He 
had no laxity to valgus or varus stress.  He had a palpable 
endpoint with anterior drawer and Lachman.

A report of March 2003 VA orthopedic consultation noted range 
of motion of 0 to 105 degrees.  He had no joint line 
tenderness or pain with patellar compression.  His knee was 
stable to testing.

A report of July 2003 VA orthopedic consultation noted that 
the veteran had tenderness to palpation along the medial 
joint line of both knees.  He had slight laxity anteriorly on 
the right, but he was ligamentously and neurovascularly 
intact.

A November 2003 report of VA orthopedic consultation noted 
that the veteran's knees were stable, with some slight loss 
of extension.  His active range of motion was -35 to 90 
degrees.  After a knee injection, his range of motion was 
slightly improved, but remained 20 degrees short of full 
extension.

An April 2004 report of VA orthopedic consultation found a 
slightly warm and swollen knee with some effusion.  The 
veteran could be forced into extension with ease when lying 
down.  He could flex to almost 95 degrees.

The veteran received a VA examination in April 2004.  At that 
time, the veteran's range of motion was 35-85 degrees.  There 
was no varus or valgus instability.  There was stiffness and 
effusion of the knee.  He had medial and lateral joint line 
tenderness.  He had crepitus with this range of motion stress 
at the patellofemoral joint.  Neurologically, he was intact.  
At that time the veteran was found to have end stage disease 
of his right knee, and it was felt would have a total knee 
arthroplasty sometimes in the future.

A May 2004 report of VA orthopedic consultation noted a 
swollen right knee with an effusion in the suprapatellar 
pouch.  He had a limited range of motion in his right knee 
secondary to pain.  He could extend his leg to approximately 
75 degrees, and could flex his right knee to 60 degrees.  No 
laxity or instability was noted.

During this period, the veteran has had some findings of 
instability, but overall not more than slight in degree.  He 
has exhibited limitation of flexion, but never to a 
compensable degree.  Most of the evaluations revealed near 
full extension, but the latter examinations did reflect a 
deterioration in his extension.  While he was able to be 
forced into full extension in April 2004, at other times he 
was found to have limitation of extension of 20, 35, and 
approximately 15 degrees.  Considering the evidence as a 
whole, the Board is of the opinion that a finding of 
extension limited to 15 degrees is a good approximation of 
the veteran's symptomatology during this period; thus the 
Board finds that the veteran would warrant a 10 percent 
rating for instability and a 20 percent rating for limitation 
of extension or an overall 30 percent rating, but no higher, 
during this period.  In awarding the higher rating the Board 
has taken into account the additional functional loss caused 
by pain and resolved all doubt in the veteran's favor.  

Records show that the veteran underwent surgery in June 2004 
for right total knee replacement, and underwent physical 
therapy to rehabilitate from this surgery for several months.  
The veteran was in receipt of a 100 percent evaluation from 
June 2004 to August 2005.

For the period from August 1, 2005, to present, the Board 
finds the veteran is properly rated as 30 percent disabled.  
In order to warrant a higher evaluation, the veteran would 
have to be found to have either chronic knee replacement 
residuals consisting of severe painful motion or weakness in 
the affected extremity, limitation of extension to 30 
degrees, or some combination of levels of limitation of 
extension and flexion, and subluxation or instability, 
sufficient to warrant an evaluation in excess of 30 percent.

Reviewing the evidence of record for this period, a November 
2005 report of VA orthopedic consultation indicated that the 
veteran had moderate joint effusion on the suprapatellar 
pouch.  The knee was stable.  Extension was to approximately 
5 degrees with approximately 90 degrees of flexion. 

A November 2005 report of VA examination noted moderate 
effusion and swelling of the knee, with no erythema or 
warmth, and no instability.  He had extension of 10 degrees 
and flexion to 90 degrees, without pain, and without 
reduction on repetitive motion.

A report of January 2006 VA orthopedic consultation noted 
mild effusion of the right knee.  The right knee was stable 
to varus and valgus stress.  He had some tenderness around 
the anterior patella.  Range of motion was 5 to 115 degrees, 
with 5/5 motor strength at the quads and the hamstrings.

A report of March 2006 VA orthopedic consultation noted very 
mild effusion of the right knee.  Range of motion was 5 to 
115 degrees.  There was no instability.

A report of March 2006 outpatient treatment of the veteran 
noted large effusion of the right knee, with range of motion 
of 0 to 100 degrees.  The veteran's knee was stable.

A report of June 2006 VA orthopedic consultation noted a 
large effusion in the right knee.  Range of motion was 0 to 
100 degrees.  The knee was stable to varus and valgus stress.  
Stiffness was noted.

The report of a December 2006 VA examination indicated that 
there were no findings of deformity, giving way, or 
instability.  There was stiffness of the right knee.  There 
were no episodes of dislocation, subluxation, or locking.  
There was constant effusion.  The veteran had an antalgic 
gait.  Flexion of the right knee was from 0 to 90 degrees.  
There was no crepitus or grinding of the knee.  X-rays noted 
an intact prosthesis with a small knee effusion.

Therefore, reviewing the evidence of record for this period, 
there is no evidence of instability or subluxation, such that 
a rating would be warranted under Diagnostic Code 5257.  
During this period, the veteran's levels of limitation of 
flexion were never less than 90 degrees, which would warrant 
alone not even a compensable rating under Diagnostic Code 
5260.  The veteran's extension during this time period was 
never more severe than 5 degrees, which would warrant no more 
than a noncompensable rating under Diagnostic Code 5261.  
Thus, even combining ratings for levels of limitation of 
flexion, extension, and instability during this period would 
warrant no more than a noncompensable rating, less than the 
veteran is receiving now.  In addition, considering the 
minimal levels of limitation of motion, no findings of 
instability or subluxation, and generally findings of no more 
than moderate effusion, the Board finds that the total right 
knee replacement was somewhat successful and the degree of 
symptomatology appears to have decreased.  There is no 
evidence of severe painful motion or weakness in the affected 
extremity during this period, such that a higher rating would 
be warranted.  


ORDER

For the time period from June 1, 2002 to June 30, 2004, a 30 
percent rating for traumatic arthritis of the right knee, 
status-post meniscus and ligament tears is allowed, subject 
to the regulations governing the award of monetary benefits.  

For the time period from August 1, 2005, an evaluation in 
excess of 30 percent for residuals of a total right knee 
replacement is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


